Citation Nr: 0317159	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-09 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
including as secondary to Agent Orange (AO) exposure.

2.  Entitlement to service connection for a seizure disorder, 
including as secondary to AO exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970, including service in the Republic of Vietnam. 

The current appeal arose from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The RO denied entitlement to service 
connection for a heart aliment and a seizure disorder.

In February 2001, the veteran submitted a letter from Dr. JIA 
(initials) in which that doctor noted that the veteran's 
platelet disorder could be related to AO exposure.  
Therefore, the veteran may have raised the issue of service 
connection for a platelet disorder.  The Board is referring 
this matter to the RO for clarification, initial 
consideration and appropriate adjudicative action if/as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Evidence Development Unit/RO 
(VBA EDU/RO).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA EDU/ROs) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The RO did not provide the appellant a development letter 
consistent with the notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

Inasmuch as the case must be remanded to the VBA EDU/RO for 
the issuance of a VCAA notice letter, the VBA EDU/RO will be 
asked to accomplish additional necessary development - 
obtaining records.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA EDU/RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA EDU/RO should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  



The VBA EDU/RO should advise the 
appellant that he has up to one year 
after a VCAA notice letter is provided to 
submit additional evidence, and that if 
the case is returned to the Board, the 
Board will not be able to adjudicate the 
claims prior to the expiration of the 
one-year time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.

3.  The VBA EDU/RO should ask the 
appellant to identify all sources of 
treatment or evaluation, VA and non-VA, 
for a cardiac disorder for the period 
from 1996 to the present, and for a 
seizure disorder for the period from 1988 
to the present.  

After obtaining any necessary 
authorization, the VBA EDU/RO should 
obtain any medical records not currently 
on file.  Regardless of the veteran's 
response, the VBA EDU/RO should endeavor 
to obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA EDU/RO should 
obtain all records from Maimondes 
Hospital for the period from 1988 to the 
present, the NYU Medical Center for the 
period from 1989 to the present, and the 
Hospital for Joint Disease for the period 
from 1989 to the present.

Also, the VBA EDU/RO should obtain all 
records from Dr. JIA for the period from 
1987 to the present, Dr. OD for the 
period from 1988 to the present, and Dr. 
BG for the period from 1996 to the 
present.



4.  The VBA EDU/RO should contact the 
Social Security Administration (SSA) and 
obtain the decision(s) and medical 
records pertaining to all claims for 
Social Security disability benefits.

5.  If the VBA EDU/RO is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

6.  Thereafter, the VBA EDU/RO should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  The Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA EDU/RO must review 
the claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA EDU/RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA EDU/RO should 
readjudicate the issues on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, on a 
direct basis and as secondary to AO 
exposure, with consideration of 38 C.F.R. 
§§ 3.307, and 3.309 (2002), and 68 Fed. 
Reg. 34,539 (June 10, 2003) (to be 
codified at 38 C.F.R. § 3.307(a)(6)), as 
applicable.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA EDU/RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA EDU/RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


